On Motion Poe Reheabing.
VALLIANT, J.
On the motion for rehearing, our attention is called to a recent decision of the Supreme Court of the United States in the case of The American School of Magnetic Healing v. McAnnulty, 23 Supt. Ct. Rep. 33, which the learned counsel for respondents are of the opinion announces a different conclusion as to the law from that declared in the opinion of this court in the case at bar. But the case in which the Supreme Court of the United States pronounced its judgment was very different in its facts from the case at bar. That was a suit in equity in which the complainants in their bill made the following averments: “And your orators state that said business is a legal and legitimate business, conducted according to business methods, and is founded largely and, almost exclusively on the physical and practical proposition that the mind of the human race is largely responsible for its ills, and is a perceptible factor in the treating, curing, benefiting and remedying thereof. And that the human race does possess the innate power, through proper exercise of the faculty of the brain and mind, to largely control and remedy the- ills that humanity is heir to, and complainants discard and eliminate from their treatment what is com*119monly known as divine healing and Christian science, and complainants are confined to practical scientific treatment emanating from the source aforesaid.”
The hill further averred that the postmaster at Nevada under orders from the Postmaster-G-eneral had refused to deliver to complainants the mail directed to them in that office and was about to stamp all their letters “fraudulent” and return them to the writerg, and the prayer of the bill was for an injunction to.restrain the postmaster from doing so. The defendant demurred to the bill, the trial judge sustained the demurrer and refused the injunction. On appeal to the Supreme Court Mr. Justice Peoicham, who rendered the opinion, said: “As the ease arises on demurrer, all material facts averred in the bill, are of course admitted.” Then, after quoting the above extracts from the.bill, he said: “These allegations are not conclusions of law, but are statements of facts upon which, as averred, the business of complainants is based.” The court held that upon that statement of facts admitted to be true, the business of complainants was not within the class forbidden to be conducted by use of the mails, and therefore reversed the judgment of the circuit court and remanded the cause with directions to overrule the demurrer, with leave to defendant to answer, and in concluding the opinion of the court said: “In overruling the demurrer we do not mean to preclude the defendant from showing on the trial, if he can, that the business of complainants as in fact conducted amounts to a violation of the statutes as herein construed. ’ ’
' Our decision in the case at bar is not based on a demurrer admitting that the business of plaintiffs is a system of healing conducted on practical and scientific principles, but it is based on the character of the business as shown by the evidence at the trial. The motion for rehearing is overruled.
All concur.